*464The opinion of the court was delivered bv
Wheeler, J.
By the common law a married woman could not make a contract that would bind her so that a judgment upon it could be rendered against her person. The judgments in actions upon contracts at law are against the person, and not against any specific property, although some particular property may be liable to be taken in satisfaction of some judgments, and not of others, against the same person. In such actions the contract of a married woman was void. She could bind her separate, property to the fulfilment of her contracts, but as no judgment at law could be rendered against her upon the contract, her separate property could be reached only by the aid of a court of equity, which could reach the propei'ty itself without a judgment or decree against her person. Our statutes have not varied these methods of procedure, nor the rules of law that govern them, except in a few specific cases very particularly pointed out in the statutes. This case has no relation in these respects to any of those specific cases. The rights of married women to their property have been somewhat enlarged, and the property ■ made more distinctly her own, against the claims of her husband and of his creditors, but their legal capacity to make contracts, and their liabilities úpon their contracts, in legal proceedings, have not been meddled with, except in the specific cases mentioned. Although the real estate of the wife and the products of it are protected against liability for the husband’s debts generally, by an act passed in 1861, incorporated into the proviso to § 18 p. 471 of the General Statutes, the products of her lands are made subject to be taken upon any liability of his for necessaries for her and family, or for labor or materials for the cultivation or improvement of her estate. This provision only makes property, that she might otherwise hold, liable to go in satisfaction of judgment upon such liabilities against him, but does not in any way enlarge her liability to judgment against her. It indicates an intention to make the property liable, and not to make her so. The judgment of the county court in this case was against both the husband and wife in person, upon the contract he had undertaken to make for her, and this judgment was erroneous.
*465The wife could not authorize her husband to make a contract that would bind her to any greater extent than she could bind herself. To the extent that she was not bound, he had not any authority. So far as he undertook to bind her without authority, he bound himself. At law the contract was Ms and not hers, and in this suit at law upon it he and not she is liable. No question is made but that the plaintiff, upon the facts, is entitled to recover in some form, for the services of the son, and upon these principles in this action he is entitled to judgment here against the husband defendant.
Judgment reversed, and judgment on report for plaintiff against Aaron Nedd, and judgment for Lucretia Nedd for her costs.